DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 5/31/2022, claims 1, 4, 5, 10, 15-20 were amended, no claims were cancelled and none were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Wilson et al. (US 20190232580 A1) hereinafter Wilson.
Regarding claim 1, Wilson teaches A broadband sparse acoustic reflector (“noise attenuating device 10” in ¶[0066]) comprising a periodic array of laterally spaced- apart unit cells (14 in Fig. 1 are a one-dimensional periodic array of unit cells), each unit cell comprising: Nth Helmholtz resonators, wherein N is an integer greater than one (“Since a plurality of holes 18 may be in communication with each of cells 14A, cells 14A may function as a Helmholtz resonant cavity” in ¶[0067]), longitudinally positioned relative to one another (the cells are all lined in the same direction in Fig. 1), 
Wilson does not specifically disclose the device further comprising each Helmholtz resonator comprising: at least one sidewall enclosing and defining a chamber having a chamber volume; and a lateral neck forming an opening in a lateral direction in the at least one side wall, the neck placing the chamber in fluid communication with an ambient environment. wherein each Helmholtz resonator of the unit cell has resonance frequency described by the equation:
            
                f
                N
                =
                
                    
                        c
                    
                    
                        2
                        P
                        i
                    
                
                 
                √
                
                    
                        
                            
                                A
                            
                            
                                N
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                N
                            
                        
                        
                            
                                L
                            
                            
                                N
                            
                        
                    
                
            
        
Wherein F.sub.n is the resonance frequency of the Nth Helmholtz resonator; c is the speed of sound in an ambient fluid in which the reflector is immersed; A.sub.N is the cross-sectional area of the neck of the Nth Helmholtz resonator; V is the chamber volume of the Nth Helmholtz resonator; and L is the neck length of the Nth Helmholtz resonator, and wherein the resonance frequency of each Nth Helmholtz resonator differs from the resonance frequency of at least one other Nth Helmholtz resonator.
The following is the reason for allowance of claim 1:
Wilson alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises each Helmholtz resonator comprising: at least one sidewall enclosing and defining a chamber having a chamber volume; and a lateral neck forming an opening in a lateral direction in the at least one side wall, the neck placing the chamber in fluid communication with an ambient environment. wherein each Helmholtz resonator of the unit cell has resonance frequency described by the equation:
            
                f
                N
                =
                
                    
                        c
                    
                    
                        2
                        P
                        i
                    
                
                 
                √
                
                    
                        
                            
                                A
                            
                            
                                N
                            
                        
                    
                    
                        
                            
                                V
                            
                            
                                N
                            
                        
                        
                            
                                L
                            
                            
                                N
                            
                        
                    
                
            
        
Wherein F.sub.n is the resonance frequency of the Nth Helmholtz resonator; c is the speed of sound in an ambient fluid in which the broadband sparse acoustic reflector is immersed; A.sub.N is the cross-sectional area of the lateral neck of the Nth Helmholtz resonator; V is the chamber volume of the Nth Helmholtz resonator; and L is the lateral neck length of the Nth Helmholtz resonator, and wherein the resonance frequency of each Nth Helmholtz resonator differs from the resonance frequency of at least one other Nth Helmholtz resonator,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-9, 15-17, 19-20, claims are allowed for their dependency on allowed claim 1.
Regarding claim 10, claim is allowed for being the device comprising at least the same elements and performing at least functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 11-14, claims are allowed for their dependency on allowed claim 10.
Regarding claim 18, Wilson teaches A sparse acoustic reflector (“noise attenuating device 10” in ¶[0066]) comprising a one-dimensional periodic array of unit cells (14 in Fig. 1 are a one-dimensional periodic array of unit cells) configured to reflect sound incident from a direction orthogonal to the lateral direction (“During use, facing sheet 12 may be facing a source of noise” in ¶[0067]), the array having a direction of periodicity (the cells are all lined in the same direction in Fig. 1), each unit cell consisting essentially of: one Helmholtz resonator (“Since a plurality of holes 18 may be in communication with each of cells 14A, cells 14A may function as a Helmholtz resonant cavity” in ¶[0067]), Wilson does not specifically disclose the device further comprising at least one sidewall enclosing and defining a chamber having a chamber volume; and a lateral neck forming an opening in the at least one side wall, the opening in the direction of periodicity, the neck placing the chamber in fluid communication with an ambient environment.
The following is the reason for allowance of claim 18:
Wilson alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises at least one sidewall enclosing and defining a chamber having a chamber volume; and a lateral neck forming an opening in the at least one side wall, the opening in the direction of periodicity, the neck placing the chamber in fluid communication with an ambient environment,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654